Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 6, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160284(24)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 160284
  v                                                                COA: 346488
                                                                   Roscommon CC: 17-007903-FC
  MICHAEL ALLEN STEAD,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defense counsel David Lewarchik to
  extend the time for filing the Court-ordered supplemental brief is GRANTED. The brief
  will be accepted as timely filed if submitted on or before March 30, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 6, 2020

                                                                              Clerk